Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiawei Huang (Reg. No. 43,330) on August 12, 2022.
The application has been amended as follows: 
In claim 1, lines 12-13, the phrase “and the second decoded image; and outputting the first PSNR and the second PSNR” has been changed to -- and the second decoded image, wherein the first PSNR is greater than a preset threshold, and the first PSNR is greater than the second PSNR; 
displaying the first PSNR and the second PSNR; 
obtaining a reason for the second PSNR being low according to the first PSNR and the second PSNR; and
outputting an indication information, wherein the indication information is used to indicate the reason for the second PSNR being low--.
In claim 10, lines 16-17, the phrase “and the second decoded image; and outputting the first PSNR and the second PSNR” has been changed to -- and the second decoded image, wherein the first PSNR is greater than a preset threshold, and the first PSNR is greater than the second PSNR; 
display the first PSNR and the second PSNR; 
obtain a reason for the second PSNR being low according to the first PSNR and the second PSNR; and
output an indication information, wherein the indication information is used to indicate the reason for the second PSNR being low--.
Claims 7 and 16-17 have been canceled to place this application in condition for allowance.
Election/Restrictions
3.	Applicant’s election of Species V, claims 1, 3-10 and 12-20 in the reply filed on July 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 2 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.

5.	Claims 1, 3-6, 8-10, 12-15 and 18-20 are allowable. The restriction requirement election of species, as set forth in the Office action mailed on June 06, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2 and 11, directed to nonelected claims, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

6.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an image processing method and apparatus, applied to a vehicle-mounted terminal on a vehicle with an automatic driving system being run. Each independent claims identifies the uniquely distinct features: “encoding and decoding the original image and the noise-added image respectively, to obtain a first decoded image corresponding to the original image and a second decoded image corresponding to the noise-added image; obtaining a first peak signal to noise ratio (PSNR) between the first decoded image and the original image according to the original image and the first decoded image; obtaining a second PSNR between the second decoded image and the noise-added image according to the noise-added image and the second decoded image, wherein the first PSNR is greater than a preset threshold, and the first PSNR is greater than the second PSNR; displaying the first PSNR and the second PSNR; obtaining a reason for the second PSNR being low according to the first PSNR and the second PSNR; and outputting an indication information, wherein the indication information is used to indicate the reason for the second PSNR being low”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 22, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422